DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 12-15 and 17-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Cheng et al  (U.S. Patent Application Publication 2020/0202449 A1).

	Regarding claim 1, Cheng discloses a computer-implemented method comprising: 
acquiring sequential user behavior data including one-dimensional data (Paragraph [0025], behavior events (namely, operations that a user has performed), behavior features of a user can include time information associated with these events. For example, behavior sequences of two users within the past one hour are as follows: User 1: A→B→C→D …), the user behavior data being associated with a user (Paragraph [0023], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation); 
abstracting features from the sequential user behavior data (FIG. 1; paragraphs [0028]-[0032], step 101: Extract user state records from data of a given user within predetermined duration before a specific event occurs … Step 102: Sort the extracted user state records based on occurrence time, and generate a user state sequence for the specific event based on a sorting result; for example, for user 1, extracted user state records include four states (namely, behavior or system events): A, B, C, and D. Because occurrence time of each state is recorded, a result of sorting the four states based on a time sequence is for example as follows: B→A→C→D) to cover short-term and long- term timeframes (Paragraphs [0035]-[0038], in the sorting result, based on an interval between the i(i≤1)th user state and the (i+1)th user state, the ith user state is converted into a user state that includes information about the interval … assume i=1, the first user state is B and the second user state is A. If an interval between the two user states B and A is t1, a result obtained after the conversion is for example as follows: B(t1)→A→C→D … time intervals can be classified into two types: “long” and “short” (which can be classified based on a determined duration threshold). In this case, a result obtained after conversion is for example as follows: B (long)→A (short)→C (long)→D); and 
determining one or more properties of the user based on the features (Paragraphs [0040]-[0043], in the sorting result, based on a pre-obtained evaluation result of the ith user state, the ith user state is converted into a user state that includes information about the evaluation result …Any user state can be evaluated and an obtained evaluation result is used to reflect if the user state is good or bad …For another example, user state evaluation results can be classified into two types: “high risk” and “low risk”. In this case, a result obtained after conversion is for example as follows: B (low risk)→A (high risk)→C (low risk)→D (high risk)).

	Regarding claim 2, Cheng discloses everything claimed as applied above (see claim 1), and Cheng further disclose wherein acquiring sequential user behavior data comprises: 
receiving user behavior data from a user device (Paragraph [0030], historical data of each user can be collected or can rely on online data collection. The data can include static data and dynamic data); 
storing the user behavior data in a user behavior database (Paragraph [0030], the collected historical data of each user can be stored in a database); and 
accessing the user behavior data on-demand from the user behavior database (Paragraph [0030], after a large quantity of samples are selected, for each sample, user state records within predetermined duration (for example, one hour) before a specific event occurs can be extracted from data corresponding to the sample).         

	Regarding claim 3, Cheng discloses everything claimed as applied above (see claim 1), and Cheng further disclose wherein the sequential behavior data comprises a series of interactions of the first user with one or more content items (Paragraphs [0023]-[0025], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation … behavior features of a user can include time information associated with these events), each interaction being associated with metadata (Paragraph [0029], sample user selection can be performed based on specific events performed by users. The specific event can be an event whose risk type is determined. For example, for a transfer that has already occurred, a type of the transfer event can be determined as “high risk” if it is subsequently determined that the transfer is performed by an embezzler; or the type of the transfer event can be determined as “low risk” if it is subsequently determined that the transfer is performed by a user).

	Regarding claim 8, Cheng discloses everything claimed as applied above (see claim 1), and Cheng further disclose wherein the determined properties comprise temporal preferences, location preferences, demographic information, origination device preferences, categorical preferences, or behavior patterns of the user (Paragraph [0023], to implement risk identification, a large quantity of events with known labels can be used as samples, to obtain a mapping relationship of “user feature-risk score” through training. Common user features can be classified into two types: static features and behavior features. In the financial field, risk-related static features can include asset information, authentication information, social relationship information, etc. of a user, and behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation; paragraph [0043], user state evaluation results can be classified into two types: “high risk” and “low risk”. In this case, a result obtained after conversion is for example as follows: B (low risk)→A (high risk)→C (low risk)→D (high risk)) relative to the short-term and long-term timeframes (Paragraph [0038], time intervals can be classified into two types: “long” and “short” (which can be classified based on a determined duration threshold). In this case, a result obtained after conversion is for example as follows: B (long)→A (short)→C (long)→D ).

	Regarding claim 12, Cheng discloses everything claimed as applied above (see claim 1), and Cheng further disclose wherein the features are abstracted from the sequential user behavior data by a machine-learning model (Paragraph [0003], in the era of big data, data mining and machine learning technologies are gradually applied to various fields to alleviate practical problems. For example, a model is built based on a large amount of real user data or event data, to predict various unknown situations of new users or new events; FIG. 1; paragraphs [0028]-[0029], step 101: Extract user state records from data of a given user within predetermined duration before a specific event occurs … Model building is a machine learning process performed based on sample data).

	Regarding claim 13, Cheng discloses an apparatus comprising: 
one or more non-transitory computer-readable storage media embodying instructions (Paragraph [0093], FIG. 5 is a schematic diagram illustrating a more specific hardware structure of a computing device, according to an implementation of the present specification. The device includes memory 1020; paragraph [0095], memory 1020 can be implemented in forms of a read-only memory (ROM), a random access memory (RAM), a static storage device, a dynamic storage device, etc. Memory 1020 can store operating systems and other application programs ); and one or more processors coupled to the storage media and configured to execute the instructions (Paragraph [0093], the device includes processor 1010; paragraph [0095], when the technical solutions provided in the implementations of the present specification are implemented by using software or firmware, related program code is stored in memory 1020 and is invoked and executed by processor 1010) to: 
acquire sequential user behavior data including one-dimensional data (Paragraph [0025], behavior events (namely, operations that a user has performed), behavior features of a user can include time information associated with these events. For example, behavior sequences of two users within the past one hour are as follows: User 1: A→B→C→D …), the user behavior data being associated with a user (Paragraph [0023], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation); 
abstract features from the sequential user behavior data (FIG. 1; paragraphs [0028]-[0032], step 101: Extract user state records from data of a given user within predetermined duration before a specific event occurs … Step 102: Sort the extracted user state records based on occurrence time, and generate a user state sequence for the specific event based on a sorting result; for example, for user 1, extracted user state records include four states (namely, behavior or system events): A, B, C, and D. Because occurrence time of each state is recorded, a result of sorting the four states based on a time sequence is for example as follows: B→A→C→D) to cover short-term and long-term timeframes (Paragraphs [0035]-[0038], in the sorting result, based on an interval between the i(i≤1)th user state and the (i+1)th user state, the ith user state is converted into a user state that includes information about the interval … assume i=1, the first user state is B and the second user state is A. If an interval between the two user states B and A is t1, a result obtained after the conversion is for example as follows: B(t1)→A→C→D … time intervals can be classified into two types: “long” and “short” (which can be classified based on a determined duration threshold). In this case, a result obtained after conversion is for example as follows: B (long)→A (short)→C (long)→D); and 
determine one or more properties of the user based on the features (Paragraphs [0040]-[0043], in the sorting result, based on a pre-obtained evaluation result of the ith user state, the ith user state is converted into a user state that includes information about the evaluation result …Any user state can be evaluated and an obtained evaluation result is used to reflect if the user state is good or bad …For another example, user state evaluation results can be classified into two types: “high risk” and “low risk”. In this case, a result obtained after conversion is for example as follows: B (low risk)→A (high risk)→C (low risk)→D (high risk)).        

	Regarding claim 14, Cheng discloses everything claimed as applied above (see claim 13), and Cheng further disclose wherein the instructions to acquire sequential user behavior data are further executed by the processors to: 
receive user behavior data from a user device (Paragraph [0030], historical data of each user can be collected or can rely on online data collection. The data can include static data and dynamic data); 
store the user behavior data in a user behavior database (Paragraph [0030], the collected historical data of each user can be stored in a database); and 
access the user behavior data on-demand from the user behavior database (Paragraph [0030], after a large quantity of samples are selected, for each sample, user state records within predetermined duration (for example, one hour) before a specific event occurs can be extracted from data corresponding to the sample).

	Regarding claim 15, Cheng discloses everything claimed as applied above (see claim 13), and Cheng further disclose wherein the sequential behavior data comprises a series of interactions of the first user with one or more content items (Paragraphs [0023]-[0025], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation … behavior features of a user can include time information associated with these events), each interaction being associated with metadata (Paragraph [0029], sample user selection can be performed based on specific events performed by users. The specific event can be an event whose risk type is determined. For example, for a transfer that has already occurred, a type of the transfer event can be determined as “high risk” if it is subsequently determined that the transfer is performed by an embezzler; or the type of the transfer event can be determined as “low risk” if it is subsequently determined that the transfer is performed by a user).

	Regarding claim 17, Cheng discloses one or more non-transitory computer-readable storage media embodying instructions that are operable (Paragraph [0093], FIG. 5 is a schematic diagram illustrating a more specific hardware structure of a computing device, according to an implementation of the present specification. The device includes processor 1010 and memory 1020; paragraph [0095], memory 1020 can be implemented in forms of a read-only memory (ROM), a random access memory (RAM), a static storage device, a dynamic storage device, etc. Memory 1020 can store operating systems and other application programs. When the technical solutions provided in the implementations of the present specification are implemented by using software or firmware, related program code is stored in memory 1020 and is invoked and executed by processor 1010) when executed to: 
acquire sequential user behavior data including one-dimensional data (Paragraph [0025], behavior events (namely, operations that a user has performed), behavior features of a user can include time information associated with these events. For example, behavior sequences of two users within the past one hour are as follows: User 1: A→B→C→D …), the user behavior data being associated with a user (Paragraph [0023], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation); 
abstract features from the sequential user behavior data (FIG. 1; paragraphs [0028]-[0032], step 101: Extract user state records from data of a given user within predetermined duration before a specific event occurs … Step 102: Sort the extracted user state records based on occurrence time, and generate a user state sequence for the specific event based on a sorting result; for example, for user 1, extracted user state records include four states (namely, behavior or system events): A, B, C, and D. Because occurrence time of each state is recorded, a result of sorting the four states based on a time sequence is for example as follows: B→A→C→D) to cover short-term and long-term timeframes (Paragraphs [0035]-[0038], in the sorting result, based on an interval between the i(i≤1)th user state and the (i+1)th user state, the ith user state is converted into a user state that includes information about the interval … assume i=1, the first user state is B and the second user state is A. If an interval between the two user states B and A is t1, a result obtained after the conversion is for example as follows: B(t1)→A→C→D … time intervals can be classified into two types: “long” and “short” (which can be classified based on a determined duration threshold). In this case, a result obtained after conversion is for example as follows: B (long)→A (short)→C (long)→D); and 
determine one or more properties of the user based on the features (Paragraphs [0040]-[0043], in the sorting result, based on a pre-obtained evaluation result of the ith user state, the ith user state is converted into a user state that includes information about the evaluation result …Any user state can be evaluated and an obtained evaluation result is used to reflect if the user state is good or bad …For another example, user state evaluation results can be classified into two types: “high risk” and “low risk”. In this case, a result obtained after conversion is for example as follows: B (low risk)→A (high risk)→C (low risk)→D (high risk)).

	Regarding claim 18, Cheng discloses everything claimed as applied above (see claim 17), and Cheng further disclose wherein the instructions to acquire sequential user behavior data are further operable when executed to: 
receive user behavior data from a user device (Paragraph [0030], historical data of each user can be collected or can rely on online data collection. The data can include static data and dynamic data); 
store the user behavior data in a user behavior database (Paragraph [0030], the collected historical data of each user can be stored in a database); and 
access the user behavior data on-demand from the user behavior database (Paragraph [0030], after a large quantity of samples are selected, for each sample, user state records within predetermined duration (for example, one hour) before a specific event occurs can be extracted from data corresponding to the sample).

	Regarding claim 19, Cheng discloses everything claimed as applied above (see claim 17), and Cheng further disclose wherein the sequential behavior data comprises a series of interactions of the first user with one or more content items (Paragraphs [0023]-[0025], behavior features can include various behavior of the user on the platform, such as a click operation, a browse operation, a transfer operation, and an access operation … behavior features of a user can include time information associated with these events), each interaction being associated with metadata (Paragraph [0029], sample user selection can be performed based on specific events performed by users. The specific event can be an event whose risk type is determined. For example, for a transfer that has already occurred, a type of the transfer event can be determined as “high risk” if it is subsequently determined that the transfer is performed by an embezzler; or the type of the transfer event can be determined as “low risk” if it is subsequently determined that the transfer is performed by a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al  (U.S. Patent Application Publication 2020/0202449 A1) in view of Cherry et al (U.S. Patent No. 6, 281, 801 B1).

	Regarding claim 4, Cheng discloses everything claimed as applied above (see claim 1). Cheng discloses steps of a risk identification model building method (As shown in FIG. 1) and steps 101 and 102 of method describe the user states are extracted from the acquired behavior sequences.
However, Cheng does not specifically disclose further comprising: 
prior to abstracting features to cover short-term and long-term timeframes, mapping the one-dimensional data into at least three dimensions.
In additional,  Cherry discloses (FIG. 1; Col 6, lines 39-61,  the sensor system 10 also includes a means for processing and analyzing data such as a signal processor 18 operatively attached to signal detection device 17. The signal processor 18 is preferably a digital signal processor, which provides control of the system and processing of data by analyzing the received signal … A one-dimensional data output 20 operatively connected to signal processor 18 can be displayed using a CRT to provide an output for the processed data in a readily understood format …) further comprising: 
Col 6, lines 62-67 to Col 7, lines 1-3, the processing means can also include an optional data processor 22 that is operatively connected to one-dimensional data output 20. The data processor 22 can be employed for mapping the one- dimensional data onto a physical system to generate information across ).
	It’s noted that the system/method of Cherry does not process the user behavior data. However, Cherry discloses a method for mapping the one-dimensional data into a three-dimensional volume.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the risk identification model building method taught by Cheng incorporate the teachings of Cherry, and implementing the method of mapping one-dimensional data into three-dimensions taught by Cherry into the method taught by Cheng before the step of the user state extraction in order to map the one-dimensional data of the sequential user behavior data into three dimensions for obtaining the invention as specified in claim.

	Regarding claim 16, Cheng discloses everything claimed as applied above (see claim 13). Cheng discloses steps of a risk identification model building method (As shown in FIG. 1) and steps 101 and 102 of method describe the user states are extracted from the acquired behavior sequences.
However, Cheng does not specifically disclose wherein the instructions are further executed by the processors to: 
prior to abstracting features to cover short-term and long-term timeframes, map the one- dimensional data into at least three dimensions.
In additional,  Cherry discloses (FIG. 1; Col 6, lines 39-61,  the sensor system 10 also includes a means for processing and analyzing data such as a signal processor 18 operatively attached to signal detection device 17. The signal processor 18 is preferably a digital signal processor, which provides control of the system and processing of data by analyzing the received signal … A one-dimensional data output 20 operatively connected to signal processor 18 can be displayed using a CRT to provide an output for the processed data in a readily understood format …) wherein the instructions are further executed by the processors to: 
Col 6, lines 62-67 to Col 7, lines 1-3, the processing means can also include an optional data processor 22 that is operatively connected to one-dimensional data output 20. The data processor 22 can be employed for mapping the one- dimensional data onto a physical system to generate information across ).
	It’s noted that the system/method of Cherry does not process the user behavior data. However, Cherry discloses a method for mapping the one-dimensional data into a three-dimensional volume.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the risk identification model building method taught by Cheng incorporate the teachings of Cherry, and implementing the method of mapping one-dimensional data into three-dimensions taught by Cherry into the method taught by Cheng before the step of the user state extraction in order to map the one-dimensional data of the sequential user behavior data into three dimensions for obtaining the invention as specified in claim.

	Regarding claim 20, Cheng discloses everything claimed as applied above (see claim 17). Cheng discloses steps of a risk identification model building method (As shown in FIG. 1) and steps 101 and 102 of method describe the user states are extracted from the acquired behavior sequences.
However, Cheng does not specifically disclose wherein the instructions are further operable when executed to: 
prior to abstracting features to cover short-term and long-term timeframes, map the one-dimensional data into at least three dimensions.
In additional,  Cherry discloses (FIG. 1; Col 6, lines 39-61,  the sensor system 10 also includes a means for processing and analyzing data such as a signal processor 18 operatively attached to signal detection device 17. The signal processor 18 is preferably a digital signal processor, which provides control of the system and processing of data by analyzing the received signal … A one-dimensional data output 20 operatively connected to signal processor 18 can be displayed using a CRT to provide an output for the processed data in a readily understood format …) wherein the instructions are further operable when executed to: 
Col 6, lines 62-67 to Col 7, lines 1-3, the processing means can also include an optional data processor 22 that is operatively connected to one-dimensional data output 20. The data processor 22 can be employed for mapping the one- dimensional data onto a physical system to generate information across a two-dimensional area or three-dimensional volume).
	It’s noted that the system/method of Cherry does not process the user behavior data. However, Cherry discloses a method for mapping the one-dimensional data into a three-dimensional volume.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the risk identification model building method taught by Cheng incorporate the teachings of Cherry, and implementing the method of mapping one-dimensional data into three-dimensions taught by Cherry into the method taught by Cheng before the step of the user state extraction in order to map the one-dimensional data of the sequential user behavior data into three dimensions for obtaining the invention as specified in claim.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al  (U.S. Patent Application Publication 2020/0202449 A1)

	Regarding claim 6, Cheng discloses everything claimed as applied above (see claim 1), and Cheng further disclose wherein abstracting features to cover short-term and long-term timeframes comprises: 
sessionizing the sequential user behavior data into sessions of a predetermined duration of time (FIG. 1; paragraph [0028], step 101: Extract user state records from data of a given user within predetermined duration before a specific event occurs; paragraphs [0049]-[0052],  step 103: Convert the generated user state sequence into a sequence feature … Step 131: Encode each state in the user state sequence as a state vector based on a first encoding rule (for example, word2vector). For example, for B→A→C→D, B is encoded as 000101 … Step 132: Encode a sequence consisting of state vectors into a sequence vector by using a neural network. The neural network includes but is not limited to a recurrent neural network (RNN) and a convolutional neural network (CNN). Actually, multiple state vectors are input into the neural network, to use a vector finally output by the neural network as a sequence vector).
It's noted that Cheng does not use term of “a fixed length” for sessions. However,  Cheng describes a method for generating a sequence of user’s state vectors within “a predetermined duration of time”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that “a predetermined duration of time” is a fixed length and the step of encoding sessionizes the sequential user behavior data into sessions by a predetermined duration of time (“a fixed length”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al  (U.S. Patent Application Publication 2020/0202449 A1) in view of BARIL et al (U.S. Patent Application Publication 2015/0254151 A1).

	Regarding claim 9, Cheng discloses everything claimed as applied above (see claim 1), and Cheng discloses further comprising: 
determining one or more properties of a second user (FIG. 1; as discussed in claim 1, paragraphs [0040]-[0043] describe the step to determine user state evaluation results based on the classified types. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the second user’s state evaluation results can be determined based the behavior sequences of user 2) based on features abstracted from sequential user behavior data (As discussed in claim 1, paragraphs [0028]-[0032] and [0035]-[0038] describe the steps to extract user state records from data of a given user within predetermined duration before a specific event occurs) associated with the second user (Paragraph [0025], behavior sequences of two users within the past one hour are as follows: User 2: B→C→A→D).
However, Cheng does not specifically disclose determining a degree of similarity between the first user and the second user based on the determined properties of each user.
In the similar field of endeavor, BARIL discloses (Paragraph [0131], FIG. 4 is a diagram illustration of an embodiment 400 showing a mechanism to use n-gram behavior models in a monitoring/alerting scenario. Embodiment 400 illustrates a mechanism for characterizing application behavior using either or both of n-gram analysis of function execution or inputs. Once the application is characterized, an alerting system may compare observations to the behavior models to determine if the observations match or deviate from the models; paragraph [0133], training datasets 402 may be used to exercise an application 404. Observations may be made by a tracer 406 or a monitoring agent 408 to create observed datasets 410; paragraph [0143], the behavior models may be generated for distinct subsets of expected behavior. For example, new users of an application may have a certain behavior profile while experienced users may have a different behavior profile. By comparing each user's behavior to the behavior models, an analysis engine 434 may identify the type of user; paragraph [0189], FIG. 9 is a flowchart illustration of an embodiment 900 showing a method for comparing and visualizing n-gram analysis results) determining a degree of similarity between the first user and the second user based on the determined properties of each user (Paragraph [0192], tracer data may be received in block 902 and an n-gram analysis performed in block 904. A second set of tracer data may be received in block 906 and an n-gram analysis may be performed on that set of data in block 908; paragraph [0195],  in another use case, one of the datasets may reflect the usage of the application in one environment, situation, or version of the application, and the other dataset may reflect the usage of the application in a different environment, situation, or version. By comparing the two versions or situations of the application, a user may be given a useful numerical representation of ).
Cheng and BARIL are analogous art because both pertain to utilize the method for processing the sequential user behavior data. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the risk identification model building method taught by Cheng incorporate the teachings of BARIL, and applying the method for comparing and visualizing n-gram analysis results taught by BARIL in order to provide the degree of similarity between two users by comparing two sets of sequential user behavior data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cheng according to the relied-upon teachings of BARIL to obtain the invention as specified in claim.


Allowable Subject Matter
Claims 5, 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Dependent claim 5 depends from dependent claim 4 and recites the additional limitations of “wherein the mapping is performed in part by convolving the sequential user behavior data with a mapping kernel” to map the one-dimensional data of the sequential user behavior data into three dimensions.

Dependent claim 7 depends from dependent claim 6 and recites the additional limitations for abstracting features to cover short-term and long-term timeframes.

Dependent claims 10-11 depends from dependent claim 9 and recite the additional limitations to support “abstracted features” and “determining that the degree of similarity between the first user and the second user” recited in claim 9.

However, the search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 5, 7 and 10-11.

	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616